Case 8:15-cv-00865-DOC-SHK Document 819-2 Filed 03/29/21 Page 1 of 7 Page ID
                                #:36818




                     EXHIBIT 2
        Case 8:15-cv-00865-DOC-SHK Document 819-2 Filed 03/29/21 Page 2 of 7 Page ID
                                        #:36819



                   1   LATHAM & WATKINS LLP
                        Michele D. Johnson (Bar No. 198298)
                   2    michele.johnson@lw.com
                        Kristin N. Murphy (Bar No. 268285)
                   3    kristin.murphy@lw.com
                       650 Town Center Drive, 20th Floor
                   4   Costa Mesa, CA 92626-1925
                       Tel: (714) 540-1235
                   5   Fax: (714) 755-8290
                   6   LATHAM & WATKINS LLP
                        Colleen C. Smith (Bar No. 231216)
                   7    colleen.smith@lw.com
                       12670 High Bluff Drive
                   8   San Diego, CA 92130-3086
                       Tel: (858) 523-5400
                   9   Fax: (858) 523-5450
              10       LATHAM & WATKINS LLP
                        Andrew B. Clubok (pro hac vice)
              11        andrew.clubok@lw.com
                        Sarah A. Tomkowiak (pro hac vice)
              12        sarah.tomkowiak@lw.com
                       555 Eleventh Street NW, Suite 1000
              13       Washington, DC 20004-1304
                       Tel: (202) 637-2200
              14       Fax: (202) 637-2201
              15       Attorneys for Defendants Puma
                       Biotechnology, Inc. & Alan H. Auerbach
              16
              17                           UNITED STATES DISTRICT COURT
              18                         CENTRAL DISTRICT OF CALIFORNIA
              19                                   SOUTHERN DIVISION
              20
                       HSINGCHING HSU, Individually and         CASE NO. 8:15-cv-00865-DOC-SHK
              21       on Behalf of All Others Similarly
                       Situated,                                DEFENDANTS’ FIRST SET OF
              22                                                REQUESTS FOR PRODUCTION TO
                                     Plaintiff,                 [CLAIMANT]
              23
                            v.
              24
                       PUMA BIOTECHNOLOGY, INC.,
              25       and ALAN H. AUERBACH,
              26                     Defendants.
              27
              28
                                                                                        DEFS.’ FIRST SET OF
ATTORNEYS AT LAW
 ORANGE COUNTY
                                                                                          POST-TRIAL RFPS
                                                                           CASE NO. 8:15-CV-00865-DOC-SHK

                                                                                                   EXHIBIT 2
                                                                                                     Page 8
        Case 8:15-cv-00865-DOC-SHK Document 819-2 Filed 03/29/21 Page 3 of 7 Page ID
                                        #:36820



                   1 PROPOUNDING PARTY:               Defendants Puma Biotechnology, Inc. and Alan H.
                   2                                  Auerbach
                   3 RESPONDING PARTY:                Claimants
                   4 SET NUMBER:                      One
                   5         Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendants hereby
                   6 request that, within sixty days of service, or such other time as the parties may agree,
                   7 [Claimaint Name] produce the documents, electronically stored information, and
                   8 tangible things specified herein at the offices of Latham & Watkins LLP, c/o Michele
                   9 D. Johnson, 650 Town Center Drive, 20th Floor, Costa Mesa, CA 92626-1925. This
              10 production should be made in accordance with the “DEFINITIONS” and
              11 “INSTRUCTIONS” below.
              12             These document requests incorporate by reference all definitions and rules of
              13 construction set forth in Federal Rule of Civil Procedure 34 and supplement them
              14 with the following definitions and instructions.
              15                                         DEFINITIONS
              16             1.    “Action” means the lawsuit, Hsu v. Puma Biotechnology, Inc., 8:15-cv-
              17 00865-DOC-SHK, pending in the United States District Court for the Central
              18 District of California.
              19             2.    “Communication” means the transmittal of information (in the form of
              20 facts, ideas, inquiries, or otherwise).
              21             3.    “Concerning” means relating to, referring to, describing, evidencing, or
              22 constituting.
              23             4.    “Document” means all documents, electronically stored information,
              24 and tangible things in the broadest sense under Federal Rule of Civil Procedure 34,
              25 and means anything that can be read, viewed, heard, or otherwise understood.
              26 Subject to and in accordance with the Instructions below, “document” is not limited
              27 in any way with respect to medium, embodiment, or process of creation, generation,
              28 or reproduction; “document” includes, without limitation, all preliminary,
                                                                                              DEFS.’ FIRST SET OF
ATTORNEYS AT LAW
                                                                                                POST-TRIAL RFPS
 ORANGE COUNTY
                                                                  1              CASE NO. 8:15-CV-00865-DOC-SHK

                                                                                                         EXHIBIT 2
                                                                                                           Page 9
        Case 8:15-cv-00865-DOC-SHK Document 819-2 Filed 03/29/21 Page 4 of 7 Page ID
                                        #:36821



                   1 intermediate, and final versions, as well as any notations, comments, and marginalia
                   2 (handwritten or otherwise) appearing thereon or therein; “document” includes
                   3 originals (or high quality duplicates), all non-identical copies or drafts, and all
                   4 attachments, exhibits, or similar items. Any document bearing on any sheet or side
                   5 thereof, any marks, including, without limitation, initials, notations, comments, or
                   6 marginalia of any character which are not part of the original test or reproduction
                   7 thereof, are considered a separate document.
                   8         5.    “Evidence, refer, reflect, or relate to” and similar terms, used together
                   9 or alone, mean all information, facts, or documents that directly, indirectly, or in any
              10 other way support, concern, negate, bear upon, touch upon, incorporate, affect,
              11 include, pertain to, or are otherwise connected with the subject matter about which
              12 the request is made.
              13             6.    “Puma” or the “Company” means Defendant Puma Biotechnology,
              14 Inc., including its predecessors, successors, parents, subsidiaries, affiliates,
              15 divisions, directors, officers, principals, trustees, agents, representatives,
              16 consultants, attorneys, or any other Person acting on his/her/its behalf.
              17             7.    “ExteNET trial” refers to Puma’s Phase III trial of its breast-cancer drug
              18 neratinib, now marketed and sold under the name NERLYNX®.
              19             8.    “Identify,” when used regarding a person, means to state the person’s
              20 full name, present or last known place of employment, including the business
              21 address and telephone number, and present or last known job title.
              22             9.    “Interrogatories” means Puma’s First Set of Interrogatories to
              23 [Claimant], served concurrently with this First Set of Requests for Production.
              24             10.   “Person” means any natural person or any legal entity, including,
              25 without limitation, any business or governmental entity or association.
              26             11.   “Securities” has the meaning set forth in the Securities Exchange Act
              27 of 1934, 15 U.S.C. §§ 78a et seq.
              28             12.   “Transactions” means any exchange of consideration for a change in
                                                                                              DEFS.’ FIRST SET OF
ATTORNEYS AT LAW
                                                                                                POST-TRIAL RFPS
 ORANGE COUNTY
                                                                  2              CASE NO. 8:15-CV-00865-DOC-SHK

                                                                                                         EXHIBIT 2
                                                                                                          Page 10
        Case 8:15-cv-00865-DOC-SHK Document 819-2 Filed 03/29/21 Page 5 of 7 Page ID
                                        #:36822



                   1 ownership of Puma Securities from June 1, 2014 through August 13, 2015,
                   2 including, but not limited to, purchasing, selling, shorting, or exercising options.
                   3         13.   “You” or “Your” refers to [INSERT] and, without limitation, your
                   4 predecessors, successors, parents, subsidiaries, affiliates, divisions, directors,
                   5 officers, principals, trustees, agents, representatives, consultants, attorneys, or any
                   6 other Person acting on their behalf.
                   7         14.   “And” and “or” shall be construed either disjunctively or conjunctively,
                   8 as necessary by the context, to bring within the scope of the definition, instruction,
                   9 or request all responses that might otherwise be construed to be outside of its scope
              10 by any other construction.
              11             15.   The terms “all,” “any,” and “each” shall each be construed as
              12 encompassing any and all.
              13             16.   The use of the singular form of any word includes the plural form of
              14 the same and vice versa.
              15                                       INSTRUCTIONS
              16             1.    The requests below cover all documents within your possession,
              17 custody, or control, regardless of whether they are currently in your possession,
              18 including, but not limited to, all documents within the possession, custody, or control
              19 of persons acting on your behalf or at your instruction. For any requested document
              20 no longer in your possession, custody, or control, state what disposition was made
              21 of the document and the date of such disposition and identify all persons having
              22 knowledge of the document’s contents. For any requested document that has been
              23 destroyed, state what document has been destroyed, when the document was
              24 destroyed, why it was destroyed, and all persons who participated in or were
              25 involved in the decision to destroy.
              26             2.    All documents shall be produced: (a) as they are kept in the ordinary
              27 course of business, complete with the original file folders, binders, containers, or
              28 other devices in which they are stored (or legible copies of the labels or other
                                                                                              DEFS.’ FIRST SET OF
ATTORNEYS AT LAW
                                                                                                POST-TRIAL RFPS
 ORANGE COUNTY
                                                                 3               CASE NO. 8:15-CV-00865-DOC-SHK

                                                                                                         EXHIBIT 2
                                                                                                          Page 11
        Case 8:15-cv-00865-DOC-SHK Document 819-2 Filed 03/29/21 Page 6 of 7 Page ID
                                        #:36823



                   1 identifying information from those folders, binders, containers, or devices), or
                   2 (b) organized according to the request to which they respond. If you elect the latter
                   3 mode of production, each document from a particular file, binder, container, or other
                   4 device shall be accompanied by a legible copy of the label or other identifying
                   5 information from that, file, binder, container, or device or some other reliable
                   6 indicator of the location, file, binder, container, or device from which it was taken.
                   7         3.    All documents that are in paper form or that constitute other physical
                   8 objects from which information may be visually read or viewed, as well as audio or
                   9 video tapes and similar recordings, shall be produced in their original form or in
              10 copies that are exact duplicates of the originals. All electronic documents shall be
              11 produced in accordance with the parties’ Stipulation Establishing Protocol for
              12 Production of Documents, filed October 31, 2016 (ECF No. 80).
              13             4.    If you object to any portion of any request below, identify the portion
              14 of a request to which you object, state the reason for your objection with specificity,
              15 and answer the remainder of the request. If any request calls for a document or
              16 communication for which you claim any privilege or work product protection for all
              17 or any portion of such document or communication, provide a privilege log
              18 containing the information required by Federal Rule of Civil Procedure 26(b)(5)(A).
              19             5.    The requests below are continuing so that any additional documents
              20 responsive to the requests that you acquire or discover, up to and including the time
              21 of trial, shall be furnished through prompt supplemental responses as required by
              22 Federal Rule of Civil Procedure 26(e). This paragraph shall not be construed to alter
              23 your obligations to comply with all other instructions herein.
              24                                  DOCUMENT REQUESTS
              25 REQUEST FOR PRODUCTION NO. 1:
              26             All Documents You relied upon in answering the Interrogatories.
              27
              28
                                                                                             DEFS.’ FIRST SET OF
ATTORNEYS AT LAW
                                                                                               POST-TRIAL RFPS
 ORANGE COUNTY
                                                                 4              CASE NO. 8:15-CV-00865-DOC-SHK

                                                                                                        EXHIBIT 2
                                                                                                         Page 12
        Case 8:15-cv-00865-DOC-SHK Document 819-2 Filed 03/29/21 Page 7 of 7 Page ID
                                        #:36824



                   1 REQUEST FOR PRODUCTION NO. 2:
                   2         All Documents evidencing Your Transactions in Puma securities, including
                   3 the quantity of shares held, purchased, or sold, trade date, and purchase or sale price
                   4 for each Transaction, excluding any Documents that You previously provided to the
                   5 Claims Administrator.
                   6 REQUEST FOR PRODUCTION NO. 3:
                   7         All Documents concerning Puma and/or Puma securities read, reviewed, or
                   8 considered by You or any Persons identified in response to Interrogatory No. 1,
                   9 including, without limitation: (i) any research, due diligence, investigation, analysis,
              10 or evaluation of Puma, Puma securities, the ExteNET trial, or the biotechnology
              11 industry; and (ii) documents provided to or received from an investment advisor.
              12 REQUEST FOR PRODUCTION NO. 4:
              13             All Documents reflecting investment guidelines, rules, or policies that
              14 governed Your Transactions.
              15
                       Dated: [DATE]                             Respectfully submitted,
              16
              17                                                 LATHAM & WATKINS LLP

              18                                                 By [SAMPLE]
              19
                                                                      Michele D. Johnson
              20                                                      Andrew B. Clubok
              21                                                      Colleen C. Smith
                                                                      Sarah A. Tomkowiak
              22                                                      Kristin N. Murphy
              23
                                                                 Attorneys for Defendants Puma
              24                                                 Biotechnology, Inc. & Alan H. Auerbach
              25
              26
              27
              28
                                                                                              DEFS.’ FIRST SET OF
ATTORNEYS AT LAW
                                                                                                POST-TRIAL RFPS
 ORANGE COUNTY
                                                                  5              CASE NO. 8:15-CV-00865-DOC-SHK

                                                                                                         EXHIBIT 2
                                                                                                          Page 13
